      Case 1:20-cv-01555-PGG-SLC Document 20 Filed 10/08/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DWAIN MITCHELL,

                             Plaintiff,

       -v-
                                                         CIVIL ACTION NO.: 20 Civ. 1555 (PGG) (SLC)
NEW YORK CITY DEPARTMENT OF EDUCATION, et al.,
                                                     SCHEDULING ORDER AND AMENDED ORDER OF
                                                                    SERVICE
                             Defendants.



SARAH L. CAVE, United States Magistrate Judge.

       Pro se Plaintiff’s Letter-Motion (ECF No. 19) for a three-week extension of time to respond

to Defendant’s Motion to Dismiss (ECF No. 13) is GRANTED. Plaintiff’s response must be filed by

Friday, October 30, 2020. Defendant’s reply, if any, must be filed by Friday, November 6, 2020.

       Plaintiff requests by separate filing that the Court issue a new summons to Defendants

Daisy Fontanez and the New York City Department of Education (“DOE”). (ECF No. 18). Plaintiff’s

request is GRANTED IN PART AND DENIED IN PART. Defendant DOE has been served, an

acknowledgement of receipt of the summons and complaint was executed May 26, 2020 (ECF

No. 9 at 3) and defense counsel appeared on behalf of Defendant DOE (ECF No. 10). Accordingly,

Plaintiff’s application is DENIED as to Defendant DOE.

       On the other hand, there is no indication in the Court’s record that Defendant Fontanez

has been served. Defendant Fontanez has not appeared in this action and the address for

Defendant Fontanez in the original Order of Service (ECF No. 5) differs from the newly-provided

address for her, which Plaintiff states is her “correct address.” (See ECF No. 18). Plaintiff’s

application for the Court to issue a summons to Defendant Fontanez at the updated address is

GRANTED.
      Case 1:20-cv-01555-PGG-SLC Document 20 Filed 10/08/20 Page 2 of 3




         Plaintiff has been granted permission to proceed in forma pauperis (ECF No. 3) and the

Court previously held that he is entitled to rely on the Court and the U.S. Marshals Service to

effect service. (ECF No. 5) (District Judge Paul G. Gardephe’s Order of Service)). Plaintiff’s

deadline to serve Defendant Fontanez is therefore EXTENDED until 90 days after the date the

summons is issued. See Fed. R. Civ. P. 4(m).

         To allow Plaintiff to effect service on Defendant Fontanez through the U.S. Marshals

Service, the Clerk of Court is respectfully directed to fill out a U.S. Marshals Service Process

Receipt and Return form (“USM-285 form”) for Defendant Fontanez. The Clerk of Court is further

instructed to issue a summons and deliver to the Marshals Service all the paperwork necessary

for the Marshals Service to effect service upon Defendant Fontanez.

         Finally, the Clerk of Court is respectfully directed to mail a copy of this order to Plaintiff

at the address below.



Dated:          New York, New York
                October 8, 2020

                                                       SO ORDERED




Mail to:        Dwain Mitchell
                4 East 107th Street
                Apt. 17B
                New York, New York 10029
     Case 1:20-cv-01555-PGG-SLC Document 20 Filed 10/08/20 Page 3 of 3




                        DEFENDANT AND (UPDATED) SERVICE ADDRESS


Daisy Fontanez
3965 Sedgwick Avenue
Bronx, New York 10463
